DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 54-121 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a combined heat and power device as recited by independent claim 54, comprising: 
at least one thermionic energy converter having a hot shell and a cold shell, the hot shell being thermally couplable to the at least one burner, the cold shell being thermally couplable to the heat exchanger. 
The prior art of record, taken alone or in combination, does not teach or suggest a combined heat and power device as recited by independent claim 100, comprising: 
at least one thermionic energy converter having a hot shell and a cold shell, the hot shell being thermally couplable to the at least one burner, the cold shell being thermally couplable to the heat exchanger; and 
an electrical battery electrically connectable to the at least one igniter and the prime mover. 
The prior art of record, taken alone or in combination, does not teach or suggest a combined heat and power device as recited by independent claim 111, comprising: 
at least one thermionic energy converter having a hot shell and a cold shell, the hot shell being thermally couplable to the at least one burner, the cold shell being thermally couplable to the heat exchanger, the thermionic energy converter being electrically couplable to the prime mover. 
Dependent claims 55-99, 101-110, and 112-121 are considered allowable due to their respective dependence on allowed independent claims 54, 100, and 111. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 8, 2022